Citation Nr: 1412081	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for service connected posttraumatic stress disorder (PTSD), currently rated at 30 percent.

2.  Entitlement to a rating in excess of 20 percent prior to July 29, 2011 for service connected bilateral hearing loss.

3.  Entitlement to a rating in excess of 30 percent from July 29, 2011 for service connected bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

The matter of entitlement to an increased rating for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in December 2008, a statement of the case (SOC) was issued in September 2009, and a substantive appeal (SA) was received in September 2009.  The matter of entitlement to an increased rating for bilateral hearing loss comes before the Board on appeal from a June 2008 rating decision.  An NOD was received in August 2008, an SOC was issued in September 2009, and an SA was received in September 2009.The matter of entitlement to a TDIU rating comes before the Board on appeal from a December 2008 rating decision.  An NOD was received in January 2009, an SOC was issued in January 2010, and an SA was received in March 2010.

The Board notes that the matter of entitlement to service connection for diabetes mellitus was originally on appeal.  However, as the RO subsequently granted service connection by an unappealed March 2011 rating decision, the matter is no longer before the Board.

In a September 2011, the RO increased the Veteran's rating for bilateral hearing loss to 30 percent, effective July 29, 2011.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal in that matter proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 
The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 2, 2011, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From August 2, 2011, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

3.  Prior to July 29, 2011, the Veteran's hearing acuity was no higher than Level III in the right ear and Level VI in the left ear.

4.  From July 29, 2011, the Veteran's hearing acuity was no higher than Level VI in either ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD prior to August 2, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a rating of 50 percent (but not higher) for PTSD, from August 2, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2013). 

3.  The criteria for a rating in excess of 20 percent for bilateral hearing loss, prior to July 29, 2011 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  The criteria for a rating in excess of 30 percent for bilateral hearing loss, from July 29, 2011, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant, prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ).  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter dated in March 2008 prior to the RO's initial June 2008 and October 2008 rating decisions explained the information necessary to prove entitlement to service connection for hearing loss and PTSD, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini have been satisfied.  As the present appeal seeks increased initial ratings of these disabilities following grants of service connection, notice provided to the Veteran prior to such grants was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  

Accordingly, the Veteran has received all notice, had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  VA provided examinations in April 2008, August 2008, July 2011, and August 2011, and the reports are included in the claims file.  Taken together, these examinations are adequate for rating purposes, as they cumulatively include the findings necessary to apply the relevant rating criteria.  The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks entitlement to an initial rating greater than 30 percent for his service-connected PTSD, and to increased ratings for bilateral hearing loss, currently subject to multiple "staged" ratings.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  "Staged" ratings must be considered where appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999

When all evidence is assembled, VA must determine whether the evidence supports the claim.  If the evidence is at least in relative equipoise, the appeal must be granted.  In contrast, if a fair preponderance of the evidence is against the claim, it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  The Board will proceed by discussing the issues on appeal individually.

PTSD

The Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  Under the relevant rating criteria, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

On August 2008 VA PTSD examination, the Veteran reported having trouble sleeping, nightmares, flashbacks, and feelings of depression, anxiety, helplessness, and hopelessness.  He indicated having several relationships, but that he was unable to maintain any significant relationships for lengthy periods.  He also endorsed impulse control problems (anger outbursts) and occasional suicidal thoughts (with the most recent episode being a year prior).  On mental status examination, the Veteran denied suicidal or homicidal ideation, and displayed coherent thought processes.  He denied auditory or visual hallucinations, and was appropriately dressed and groomed.  Both long-term and short-term memory was intact.  No obsessive or ritualistic behavior was observed, though he was "jittery" during the interview.  Speech was relevant, logical, and coherent, and the Veteran denied panic attacks.  He was able to name the past two presidents, and to spell "house" backwards.  The examiner diagnosed PTSD, chronic, with depression and anxiety, and assigned a GAF score of 60.  He also indicated that the Veteran's symptoms caused problems with his stable relationship, and interfered with his ability to maintain social and recreational activities.  

The Board also notes that the Veteran applied for, and currently receives, disability benefits from the Social Security Administration (SSA) due to nonservice connected disabilities.  Associated April 2008 records indicate he had been running his own business since 1972, and in 2008 and 2009 had at least two employees.  Subsequently, in an April 2011 VA treatment record, he denied having any depression or suicidal or homicidal ideation.

On August 2, 2011 VA psychiatric examination, the Veteran reported often getting angry with his employees, causing some to quit.  He indicated he has a son whom he speaks to occasionally on the phone, and has several friends from the American Legion.  Though he was less socially active than at the time of the August 2008 VA examination, he reported going to the Legion hall occasionally.  The examiner opined that his symptoms caused occupational and social impairment with reduced reliability and productivity due to depressed mood, anxiety, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, restricted range of affect, and impaired impulse control.  He was assigned a GAF of 55.  

Prior to August 2, 2011, the evidence indicates the Veteran's PTSD produced moderate symptomatology and occupational and social impairment which most closely approximates the disability picture contemplated by a 30 percent rating.  There is no indication, beyond his restricted affect and occasional anger outbursts, that he had impairment warranting a rating in excess of 30 percent (i.e. occupational and social impairment with reduced reliability and productivity).  In so finding, the Board notes that he was able to run a business and manage at least two employees in 2008 and 2009, and nothing else of record suggests severe occupational or social impairment.

Thereafter, the August 2, 2011 examination report indicates the Veteran's symptoms worsened.  The examiner noted a restricted affect and difficulty establishing and maintaining effective relationships (including in a work-like setting).  The Board recognizes also that the examiner reported some symptoms listed as examples for  a 70 percent rating (i.e. inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and impaired impulse control).  However, any inability to establish and maintain effective relationships is at odds with his reports of having several relationships with friends and family.  Notably, the examiner's professional opinion was that the Veteran's symptoms caused overall occupational and social impairment consistent reduced reliability and productivity.  The Board finds that the evidence warrants a 50 percent rating from August 2, 2011. 

Nothing of record suggests that the Veteran's PTSD has, at any point, been productive of more severe occupational or social impairment causing deficiencies in most areas.  Specifically, the Board notes that no medical opinions have endorsed such severe impairment, nor has the Veteran been observed with severe symptomatology (i.e. persistent delusions, persistent danger of hurting self or others, disorientation to time or place, obsessional rituals, near-continuous panic or depression, neglect of personal hygiene, etc.).  It is also significant that the only express medical opinion regarding occupational or social impairment indicates a 50 percent rating is warranted.  Therefore, a higher rating of 70 percent is not warranted at any point.

Bilateral hearing loss

The Veteran's bilateral hearing loss is rated under 38 C.F.R. § 4.85, under which disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On authorized audiological evaluation in April 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
65
80
75
LEFT
--
20
75
80
80

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 84 in the left ear.  Average auditory thresholds were 59 in the right ear and 64 in the left ear.  As the left ear qualifies as "exceptional" hearing loss under 38 C.F.R. 4.86(b), applying Table VIA yields a designation of V for the left ear, which is then elevated to VI.  38 C.F.R. § 4.85, Table VIA.  Applying the test results to the Tables it is clear that the criteria for a rating in excess of 20 percent have not been met

On authorized audiological evaluation on July 29, 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
30
75
85
75
LEFT
--
30
80
80
80

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 78 percent in the left.  Average auditory thresholds were 66 in the right ear and 68 in the left ear.  As both ears qualify for "exceptional" hearing impairment, Table VIA is applied.  38 C.F.R. § 4.86(b).  The hearing impairment yields a Roman numeral designation of V, which is elevated to VI, bilaterally.  Id. at §§ 4.85, Table VIA, 4.86(b).  Applying 38 C.F.R. § 4.85, Table VII, the Veteran's hearing loss is rated as 30 percent disabling.

It is clear from the evidence of record that a rating in excess of 20 percent for bilateral hearing loss is not warranted prior to July 29, 2011, and that a rating in excess of 30 percent is not warranted thereafter.  As noted previously, because assignment of disability ratings for hearing impairment are derived by mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 30 C.F.R. § 4.85, Tables VI-VII, Diagnostic Code 6100.  Accordingly, the preponderance of the evidence is against entitlement to an increased rating for bilateral hearing loss for any period on appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  The Veteran reports no additional functional impacts of his PTSD or hearing loss (beyond difficulty making conversation).  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

A rating of 50 percent for PTSD (but not higher) from August 2, 2011 is warranted.  To that extent, the appeal is granted. 

A rating in excess of 30 percent for PTSD prior to August 2, 2011, is not warranted.  A rating in excess of 20 percent for bilateral hearing loss, prior to July 29, 2011, is not warranted.  A rating in excess of 30 percent for bilateral hearing loss from July 29, 2011 is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran contends that his current service connected disabilities interfere with his ability to pursue or obtain substantially gainful employment.  He is now currently service connected for PTSD at 50 percent (pursuant to the above order), bilateral hearing loss at 30 percent, diabetes mellitus type II at 20 percent, and tinnitus at 10 percent.  Given the grant of an increase in the Veteran's PTSD rating pursuant to this Board decision, a review of the TDIU issue by the RO is appropriate.  

Moreover, given the evidence that suggests that the Veteran is in fact working, the Board believes further clarification from the Veteran is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to submit supporting evidence regarding his employment.  He should furnish information regarding his business, employees, and income.  

2.  If, and only if, the Veteran is shown not to be fully employed, the record should be forwarded to an appropriate medical professional for review and a medical opinion regarding the impact of all of the Veteran's service-connected disabilities on his employability.

The opinion provider should describe, in light of the Veteran's employment history, educational and vocational background, the impact of the Veteran's service-connected disabilities  (PTSD, bilateral hearing loss, diabetes mellitus type II, and tinnitus) on his employability.  The examiner should specifically opine as to the severity of these disabilities, and whether, taken together and considering his experience in plumbing and construction, they render him unable to secure and follow a substantially gainful occupation, without regard to age or nonservice-connected disabilities.  

The opinion provider must explain the rationale for all opinions offered.  If the opinions sought cannot be offered without another examination, such should be scheduled.

3.  The RO should then review the record and readjudicate the TDIU claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


